Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 25-44 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on February 8, 2022 and June 28, 2022 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/897,728, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed application does not support the feature, “wherein the second cost indicates one of: the second network segment should be used for the determined service; or the second network segment should not be used for the determined service.”  The prior-filed application describes a text string of “Never” which indicates packets carrying the service cannot use specific network segments with the “Never” value and that the segment should never be used.  The prior-filed application also describes a text of “ALWAYS” without further defining the meaning of “always” in terms of path usage (see pages 22-23).  The prior-filed application does not describe a text string indicating that a segment should be used or should not be used.  Accordingly, claim 30 is not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim recites the language, “the second cost indicates one of: the second network segment should be used for the determined service; or the second network segment should not be used for the determined service.”  The language “should” and “should not” renders the claim indefinite because it is not clear whether the value of the second cost still allows the network segment to be used for the service.  The term “should” is not limiting such that it requires the network segment be used or not be used, i.e. that the service must use the network segment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 31-34, 36-37, 40-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes US Patent Publication No. 2018/0227216 (“Hughes”) in view of Adella et al. US Patent Publication No. 2018/0213460 (“Adella”) and Rodriguez-Moral US Patent No. 6,260,072 (“Rodriguez-Moral”).

Regarding claim 25, Hughes teaches a method comprising: 
determining, by a router and for a packet received by the router, a service of a plurality of different services, wherein the service is associated with a session between a source device and a destination device, and wherein the source device and the destination device are interconnected by a plurality of network segments (para. [0035] connection to an application 235. para. [0038] user request to access the application 235 hosted at the location may be routed by appliance 220.  para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet.  para. [0153] appliance… as an additional router); 
determining, by the router, a plurality of different paths from the source device to the destination device, wherein each path of the plurality of different paths comprises two or more network segments of the plurality of network segments (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); 
selecting, by the router, a particular path of the plurality of different paths for the determined service (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and 
forwarding, by the router, the packet along the particular path (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not teach:
obtaining, by the router and based on the determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services; 
computing, by the router and based on the cost assigned to each network segment of the plurality of network segments for the determined service, a total cost of each path of the plurality of different paths for the determined service; 
selecting a particular path based on the computed total cost of each path of the plurality of different paths for the determined service.
Adella teaches:
obtaining a cost assigned to each network segment of the plurality of network segments (para. [0031] cost of each link in the routing path.  para. [0056] determine an end-to-end cost value for each potential routing path); 
computing, by the router and based on the cost assigned to each network segment of the plurality of network segments, a total cost of each path of the plurality of different paths (para. [0056] determine an end-to-end cost value for each potential routing path.  link costs of the links 204, 218, 228, and 238.  end-to-end cost value may include a weight sum of link costs of the links); and 
selecting a particular path based on the computed total cost of each path of the plurality of different paths for the determined service (para. [0057] compares the end-to-end cost values for the potential routing paths… and selects a lowest cost routing path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Adella’s disclosure including determining a total cost of each path based on a cost assigned to each network segment and selecting a path based on the total cost of each path.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a path with the lowest cost, in terms of link capacity and link utilization.
Rodriguez-Moral teaches obtaining, based on a determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services (col. 4, lines (col. 4, lines 57-67.  cost… experienced by a packet between (a) an input port P1… of node A and (b) an input port P2 of node E.  costs are assigned to links.  more than one cost can be assigned to each link: each type of service can incur a different cost.  col. 5, lines 51-52.  two routing tables, one for each service type).  Rodriguez-Moral comes from a similar field of endeavor of routing based on a type of service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes and Adella with Rodriguez-Moral’s disclosure of obtaining, based on a determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services.  One of ordinary skill in the art would have been motivated to do so in order to have utilized different paths based on the service for the purpose of satisfying requirements of the services.

Regarding claim 36, Hughes teaches a router comprising processing circuitry configured to: 
determine, for a packet received by the router, a service of a plurality of different services, wherein the service is associated with a session between a source device and a destination device, and wherein the source device and the destination device are interconnected by a plurality of network segments (para. [0035] connection to an application 235. para. [0038] user request to access the application 235 hosted at the location may be routed by appliance 220.  para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet.  para. [0153] appliance… as an additional router); 
determine a plurality of different paths from the source device to the destination device, wherein each path of the plurality of different paths comprises two or more network segments of the plurality of network segments (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow);
select a particular path of the plurality of different paths for the determined service (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and 
forward the packet along the particular path (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not teach:
obtain, based on the determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services; 
compute, based on the cost assigned to each network segment of the plurality of network segments for the determined service, a total cost of each path of the plurality of different paths for the determined service; 
select a particular path of the plurality of different paths for the determined service based on the computed total cost of each path of the plurality of different paths for the determined service.
Adella teaches:
obtaining a cost assigned to each network segment of the plurality of network segments (para. [0031] cost of each link in the routing path.  para. [0056] determine an end-to-end cost value for each potential routing path); 
computing, based on the cost assigned to each network segment of the plurality of network segments, a total cost of each path of the plurality of different paths (para. [0056] determine an end-to-end cost value for each potential routing path.  link costs of the links 204, 218, 228, and 238.  end-to-end cost value may include a weight sum of link costs of the links); and 
selecting a particular path based on the computed total cost of each path of the plurality of different paths (para. [0057] compares the end-to-end cost values for the potential routing paths… and selects a lowest cost routing path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Adella’s disclosure including determining a total cost of each path based on a cost assigned to each network segment and selecting a path based on the total cost of each path.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a path with the lowest cost, in terms of link capacity and link utilization.
Rodriguez-Moral teaches obtaining, based on a determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services (col. 4, lines (col. 4, lines 57-67.  cost… experienced by a packet between (a) an input port P1… of node A and (b) an input port P2 of node E.  costs are assigned to links.  more than one cost can be assigned to each link: each type of service can incur a different cost.  col. 5, lines 51-52.  two routing tables, one for each service type).  Rodriguez-Moral comes from a similar field of endeavor of routing based on a type of service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes and Adella with Rodriguez-Moral’s disclosure of obtaining, based on a determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services.  One of ordinary skill in the art would have been motivated to do so in order to have utilized different paths based on the service for the purpose of satisfying requirements of the services.

Regarding claim 44, Hughes teaches a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry of a router to: 
determine, for a packet received by the router, a service of a plurality of different services, wherein the service is associated with a session between a source device and a destination device, and wherein the source device and the destination device are interconnected by a plurality of network segments (para. [0035] connection to an application 235. para. [0038] user request to access the application 235 hosted at the location may be routed by appliance 220.  para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet.  para. [0153] appliance… as an additional router); 
determine a plurality of different paths from the source device to the destination device, wherein each path of the plurality of different paths comprises two or more network segments of the plurality of network segments (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow);
select a particular path of the plurality of different paths for the determined service (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and 
forward the packet along the particular path (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not teach:
obtain, based on the determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services; 
compute, based on the cost assigned to each network segment of the plurality of network segments for the determined service, a total cost of each path of the plurality of different paths for the determined service; and
select a particular path of the plurality of different paths for the determined service based on the computed total cost of each path of the plurality of different paths for the determined service.
Adella teaches:
obtaining a cost assigned to each network segment of the plurality of network segments (para. [0031] cost of each link in the routing path.  para. [0056] determine an end-to-end cost value for each potential routing path); 
computing, by the router and based on the cost assigned to each network segment of the plurality of network segments, a total cost of each path of the plurality of different paths (para. [0056] determine an end-to-end cost value for each potential routing path.  link costs of the links 204, 218, 228, and 238.  end-to-end cost value may include a weight sum of link costs of the links); and 
selecting a particular path based on the computed total cost of each path of the plurality of different paths (para. [0057] compares the end-to-end cost values for the potential routing paths… and selects a lowest cost routing path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Adella’s disclosure including determining a total cost of each path based on a cost assigned to each network segment and selecting a path based on the total cost of each path.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a path with the lowest cost, in terms of link capacity and link utilization.
Rodriguez-Moral teaches obtaining, based on a determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services (col. 4, lines (col. 4, lines 57-67.  cost… experienced by a packet between (a) an input port P1… of node A and (b) an input port P2 of node E.  costs are assigned to links.  more than one cost can be assigned to each link: each type of service can incur a different cost.  col. 5, lines 51-52.  two routing tables, one for each service type).  Rodriguez-Moral comes from a similar field of endeavor of routing based on a type of service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes and Adella with Rodriguez-Moral’s disclosure of obtaining, based on a determined service, a cost assigned to each network segment of the plurality of network segments for the determined service, wherein each network segment of the plurality of network segments has a different cost for each service of the plurality of different services.  One of ordinary skill in the art would have been motivated to do so in order to have utilized different paths based on the service for the purpose of satisfying requirements of the services.

Regarding claim 26, Hughes in view of Adella and Rodriguez-Moral teach the method of claim 25, wherein selecting the particular path of the plurality of different paths for the determined service based on the computed total cost of each path of the plurality of different paths for the determined service comprises selecting the particular path of the plurality of different paths based on the particular path having a total cost less than a total cost of each other path of the plurality of paths (Adella: para. [0056] first end-to-end cost value associated with the first potential routing path 270, second end-to-end cost value associated with the second potential routing path 272.  para. [0057] selects a lowest cost routing path as the unicast routing path).

Regarding claim 31, Hughes in view of Adella, Rodriguez-Moral teach the method of claim 25, wherein a first cost is assigned to a first network segment of the plurality of network segments for the determined service, and wherein a second cost is assigned to the first network segment for a second service different from the determined service, wherein the first cost and the second cost are different (Rodriguez-Moral: col. 4, lines 57-67.  cost… experienced by a packet between (a) an input port P1… of node A and (b) an input port P2 of node E.  costs are assigned to links.  more than one cost can be assigned to each link: each type of service can incur a different cost.  col. 5, lines 51-52.  two routing tables, one for each service type).

Regarding claim 32, Hughes in view of Adella and Rodriguez-Moral teach the method of claim 25, wherein the determined service comprises one or more of: a web service; an instant message service; a video service; or an audio delivery service (Hughes: para. [0125] voice over IP).

Regarding claim 33, Hughes in view of Adella and Rodriguez-Moral teach the method of claim 25, wherein the cost assigned to each network segment of the plurality of network segments for the determined service is based on at least one of: a bandwidth through the network segment; or a quality of the network segment (Adella: para. [0056] each link cost may be based on a respective link capacity and based on a respective link utilization).

Regarding claim 34, Hughes in view of Adella and Rodriguez-Moral teach the method of claim 25, wherein the cost assigned to each network segment of the plurality of network segments for the determined service is based on two or more performance metrics of the network segment (Adella: para. [0056] each link cost may be based on a respective link capacity and based on a respective link utilization).

Regarding claim 37, Hughes in view of Adella and Rodriguez-Moral teach the router of claim 36, wherein to select the particular path of the plurality of different paths for the determined service based on the computed total cost of each path of the plurality of different paths for the determined service, the processing circuitry is configured to select the particular path of the plurality of different paths based on the particular path having a total cost less than a total cost of each other path of the plurality of paths (Adella: para. [0056] first end-to-end cost value associated with the first potential routing path 270, second end-to-end cost value associated with the second potential routing path 272.  para. [0057] selects a lowest cost routing path as the unicast routing path).

Regarding claim 40, Hughes in view of Adella and Rodriguez-Moral teach the router of claim 36, wherein a first cost is assigned to a first network segment of the plurality of network segments for the determined service, and wherein a second cost is assigned to the first network segment for a second service different from the determined service, wherein the first cost and the second cost are different (Rodriguez-Moral: col. 4, lines 57-67.  cost… experienced by a packet between (a) an input port P1… of node A and (b) an input port P2 of node E.  costs are assigned to links.  more than one cost can be assigned to each link: each type of service can incur a different cost.  col. 5, lines 51-52.  two routing tables, one for each service type).

Regarding claim 41, Hughes in view of Adella and Rodriguez-Moral teach the router of claim 36, wherein the determined service comprises one or more of: a web service; an instant message service; a video service; or an audio delivery service (Hughes: para. [0125] voice over IP).

Regarding claim 42, Hughes in view of Adella and Rodriguez-Moral teach the router of claim 36, wherein the cost assigned to each network segment of the plurality of network segments for the determined service is based on two or more performance metrics of the network segment (Adella: para. [0056] each link cost may be based on a respective link capacity and based on a respective link utilization).

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Adella, Rodriguez-Moral, and Kothari et al. US Patent Publication No. 2009/0046587 (“Kothari”).

Regarding claim 27, Hughes does not teach the method of claim 26, wherein the method further comprises: determining, by the router, that a network segment of the two or more network segments of the particular path of the plurality of different paths has failed; in response to the determination, selecting, by the router, a second path of the plurality of different paths based on the second path having a total cost greater than the particular path and less than a total cost of each other path of the plurality of paths; and forwarding, by the router, the packet along the second path.
Kothari teaches: determining, by a router, that a network segment of the two or more network segments of the particular path of the plurality of different paths has failed (para. [0014] failure of a link on the shortest path); in response to the determination, selecting, by the router, a second path of the plurality of different paths based on the second path having a total cost greater than the particular path and less than a total cost of each other path of the plurality of paths (para. [0013] in each router 26, a routing engine 32 computes routes from the router to various destination nodes.  para. [0014] shortest path, and a backup path.  path that has lowest cumulative cost.  backup path has the next lowest path cost); and forwarding, by the router, the packet along the second path (para. [0014] router switches packet traffic to the backup path).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes, Adella, and Rodriguez-Moral with Kothari’s disclosure of selecting a second path in response to failure of a first path.  One of ordinary skill in the art would have been motivated to do so in order to have provided a backup path with the next-lowest path cost (para. [0014]). 

Regarding claim 38, the claim is a router claim corresponding to claim 27 and comprising similar subject matter.  Therefore, claim 38 is rejected under a similar rationale as claim 27.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Adella, Rodriguez-Moral, and Endo US Patent Publication No. 2017/0310581 (“Endo”).

Regarding claim 28, Hughes does not teach the method of claim 25, wherein selecting the particular path of the plurality of different paths for the determined service based on the computed total cost of each path of the plurality of different paths for the determined service comprises selecting the particular path of the plurality of different paths based on the particular path having a total cost greater than a total cost of each other path of the plurality of paths.
Endo teaches selecting a particular path of a plurality of different paths based on the particular path having a total cost greater than a total cost of each other path of the plurality of paths (para. [0005] costs of links on the route are summed, and a route having the minimum sum or a route having the maximum sum is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes, Adella, and Rodriguez-Moral with Endo’s disclosure of selecting a particular path based on the particular path having a total cost greater than a total cost.  One of ordinary skill in the art would have been motivated to do so in order to have selected a route capable of accommodating packets of the service.

Claim 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Adella, Rodriguez-Moral, and Shibata et al. US Patent Publication No. 2015/0146525 (“Shibata”).

Regarding claim 29, Hughes in view of Adella and Rodriguez-Moral teach the method of claim 25, wherein a first cost assigned to a first network segment of the plurality of network segments for the determined service comprises a numerical value (Adella: para. [0031] sum… of the cost of each link. para. [0056] end-to-end cost value).   Hughes in view of Adella and Rodriguez-Moral do not expressly teach wherein a second cost assigned to a second network segment of the plurality of network segments for the determined service comprises a text string.  
Shibata teaches a second cost assigned to a second network segment of a plurality of network segments comprising a text string (see fig. 1, 5 cost expressed as “100”.  Note:  The claimed “text string” is not defined as a word or limited to letters).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes, Adella, and Rodriguez-Moral with Shibata’s disclosure of a second cost assigned to a second network segment comprising a text string.  One of ordinary skill in the art would have been motivated to do so in order to have set different cost values reflecting the state of the links.

Regarding claim 39, the claim is a router claim corresponding to claim 29 and comprising similar subject matter.  Therefore, claim 39 is rejected under a similar rationale as claim 29.

Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Adella, Rodriguez-Moral, and Hughes et al. US Patent Publication No. 2016/0255542 (“Hughes ‘542”).

Regarding claim 35, Hughes in view of Adella and Rodriguez-Moral teach the method of claim 25, wherein the plurality of paths comprises: a second path comprising two or more Multiprotocol label switching (MPLS) segments (Hughes: para. [0125] routed over an MPLS network.  para. [0157] MPLS network). Hughes does not teach a first path comprising two or more Long Term Evolution (LTE) segments.
Hughes ‘542 teaches wherein a plurality of paths comprises: a first path comprising two or more LTE segments; and a second path comprising two or more MPLS segments (fig. 14A, via MPLS access links 1430a and 1430b.  via LTE access links 1440a and 1440b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes by implementing Hughes ‘542’s disclosure of a first path comprising LTE segments and a second path comprising MPLS segments.  One of ordinary skill in the art would have been motivated to do so because Hughes describes providing communication over a plurality of networks.  Hughes ‘542 would have provided the capability to communicate using additional type of network (para. [0103],[0120]).

Regarding claim 43, the claim is a router claim corresponding to claim 35 and comprising similar subject matter.  Therefore, claim 43 is rejected under a similar rationale as claim 35.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Aranha et al. US Patent Publication No. 2019/0036814 (para. [0029] routed over certain types of connections or communication links (e.g., LTE, Internet, MPLS).  para. [0030] MPLS link or path.  LTE path or link, order in which the edge network 110 may select various link or paths)

Senarath et al. US Patent Publication No. 2017/0019817 (para. [0059] current resource cost for each link is computed.  all possible paths for satisfying a service request are found.  a total resource cost for each path is obtained. A total resource cost for a path may be obtained by summing the current resource cost for each link in the path.  the lowest-cost path is identified)

Shattil US Patent Publication No. 2014/0146916 (para. [0293] cost is associated with each link, and then a path is calculated through the trellis that minimizes the total cost for routing data between the source and destination nodes. cost for each link may be based on various combinations of factors, including link capacity, available storage at each node, network traffic loads, link latency, quality of service)

Schlicht et al. US Patent Publication No. 2012/0106428 (para. [0270] assign "costs" to links involved in a route, and with different links being assigned costs optionally based on a variety of factors, such as the density or type of traffic being handled by a particular link, terms and conditions of service applicable to a particular link.  sum of costs.  take into account these various factors and route traffic in a way that accounts for the costs of routing. para. [0371] establish different costs for different access to resources)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445